                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


ISABEL SANTAMARIA,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-1618-Orl-41TBS

CARRINGTON MORTGAGE
SERVICES, LLC, BANK OF AMERICA,
N.A., AKERMAN LLP, LIEBLER,
GONZALEZ & PORTUONDO, P.A.,
MARINOSCI LAW GROUP, P.C., P.A.,
WILLIAM P. GRAY, PAUL W.
ETTORI, SCOTT R. STENGEL,
SAHILY SERRADET, MICHAEL P.
GELETY, STATE OF FLORIDA,
EIGHTEENTH JUDICIAL CIRCUIT
COURT, LISA DAVIDSON and
CHARLES HOLCOMB,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Vacate Order Dismissing Case

(Doc. 25). Therein, Plaintiff requests that the Court vacate its May 15, 2019 Order (Doc. 24) and

reopen her case. United States Magistrate Judge Thomas B. Smith submitted a Report and

Recommendation (Doc. 26), in which he recommended construing Plaintiff’s Motion as a motion

for reconsideration. The Court’s previous Order dismissed the case because Plaintiff was in the

midst of Chapter 7 bankruptcy, and the bankruptcy trustee was the only person with standing to

pursue Plaintiff’s claims. (Id. at 2). However, since the case has been closed, the bankruptcy trustee

has given notice of his intent to abandon the claims asserted in this lawsuit, and no objections were

filed. (Id.). Because the bankruptcy trustee did not give notice that he would be abandoning the




                                             Page 1 of 2
claims until after the case was dismissed, Judge Smith recommended granting Plaintiff’s Motion

and reopening the case. (Id. at 5). Judge Smith also recommended giving Plaintiff twenty-one days

to file a second amended complaint, as the Amended Complaint (Doc. 16) is a shotgun pleading.

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the R&R. Accordingly, it is ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 26) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiff’s Motion to Vacate Order Dismissing Case (Doc. 25), construed as a

              motion for reconsideration, is GRANTED.

           3. On or before August 23, 2019, Plaintiff shall file a second amended complaint.

              As this will be Plaintiff’s third attempt at filing an adequate pleading, failure to do

              so will result in a dismissal of the case with prejudice without further warning.

           4. The Clerk is directed to reopen this case.

       DONE and ORDERED in Orlando, Florida on August 2, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                           Page 2 of 2
